Book 18365 P 1698 7 |
° age Pease 1:20-cv-01194-RP Document 1-1 Filed 12/04/20 Page 1 of

Release of Lien

Date: Fe bv. AL u ) b , 2017

Holder of Note and Lien: Small Business Administration

Note

Date: February 27, 2009
Original principal amount: $1,441,000.00
Borrower: Oak Tree Properties, LLP

Lender: North Texas Certified Development Corporation

Note and Lien Are Described in the Following Documents:

1.

2.

3,

Doct 20170032522

Deed of Trust recorded under Volume 14122, Page 266 of the Official Public Records of

Real Property of Bexar County, Texas.

Assignment of Rents and Leases recorded under Volume 14122, Page 281 of the Official

Public Records of Real Property of Bexar County, Texas.

Assigned February 24, 2009, recorded under Volume 14122, Page 301 of the Official

Public Records of Real Property of Bexar County, Texas.

Property (including any improvements):

TRACT I: Lot 2, Block 50, OAK TREE PROPERTIES SUBDIVISION, situated
in the City of Live Oak, according to the map or plat thereof, recorded in Volume
9578, Page 75, Deed and Plat Records, Bexar County, Texas.

TRACT I: A tract or parcel of land containing 8.072 acres, more or less, being out
of a 33.071 acre tract, being out of the Jose Maria Ocon Survey No. 279, Abstract

No. 864, County Block 5042, out of the Francisco Villarreal Survey No. 309, ©

Abstract No. 776, County Block 5048 and the Hypolita Mendiola Survey No. 308,
Abstract No. 491, situated in the City of Live Oak, Bexar County, Texas, being the
same tract of land being described in Volume 11653, Page 724, Real Property
Records, Bexar County, Texas. Said 8.072 acres being more particularly described
by metes and bounds as follows:

BEGINNING at an iron set as the northeast property corner of Lot 2, Block 10,
County Block 5042, Oak Tree Properties Subdivision located in Live Oak, Texas
and being the northwest corner of said 8.072 acre tract;

THENCE, N. 57° 26' 34" E, 530.90 feet to a found iron rod as the northeast corner
of said 8.072 acre tract;

 
Case 1:20-cv-01194-RP Document 1-1 Filed 12/04/20 Page 2 of 7

THENCE, S 30° 24' 09" E, 623.81 feet to a found iron rod as the southeast corner
of said 8.072 acre tract;

THENCE, S 45° 10' 40" W, 519.30 feet to an iron rod set as the southwest corner
of said 8.072 acre tract;

THENCE, N 32° 33' 27" W, 733.69 feet to a found iron rod and the Point of
Beginning and containing 8.072 acres of land more or less.

TRACT III: A tract or parcel of land containing 1.567 acres, more or less, being
out of a 33.071 acre tract, being out of the Jose Maria Ocon Survey No. 279,
Abstract No. 864, County Block 5042, out of the Francisco Villarreal Survey No.
309, Abstract No. 776, County Block 5048 and the Hypolita Mendiola Survey No.
308, Abstract No. 491, situated in the City of Live Oak, Bexar County, Texas, being
the same tract of land being described in Volume 11653, Page 724, Real Property
Records, Bexar County, Texas. Said 8.072 acres being more particularly described
by metes and bounds as follows:

BEGINNING at a found iron found as the southwest property of said 1.576 acre
tract and the southwest corner of said 33.071 acre tract thereof and lying on the east
side of Topperwein Road;

THENCE along a curve to the right along Topperwein Road, a chord bearing S 13°
52' 40" E, 345.61 feet a central angle of 9° 25' 10", a radius of 2103.99 feet and an
arc length of 345.90 feet to an iron rod set as the northwest property of said 1.567
acre tract;

THENCE S 87° 53' 30" E, 219.59 feet to an iron set as the northeast corner of said
1.567 acre tract;

THENCE S 30° 42' 20" E, 211.96 feet to a found iron rod as the southeast corner
of said 1.567 acre tract;

THENCE S$ 59°. 20'. 36" W, 284.57 feet to .a found iron rod and the Point of
Beginning and containing 1.567 acres of land more or less.

TRACT IV: A tract or parcel of land containing 1.097 acres, more or less, being
out of a 33.071 acre tract, being out of the Jose Maria Ocon Survey No. 279,
Abstract No. 864, County Block 5042, out of the Francisco Villarreal Survey No.
309, Abstract No. 776, County Block 5048 and the Hypolita Mendiola Survey No.
308, Abstract No. 491, situated in the City of Live Oak, Bexar County, Texas, being
the same tract of land being described in Volume 11653, Page 724, Real Property
Records, Bexar County, Texas. Said 8.072 acres being more particularly described
by metes and bounds as follows:

 
Case 1:20-cv-01194-RP Document 1-1 Filed 12/04/20 Page 3 of 7

BEGINNING at a found iron found as the northwest property of said 1.097 acre
tract and northwest corner of said 33.071 acre tract thereof and lying on the east
side of Topperwein Road;

THENCE, N 59° 07' 37" E, 167.66 feet to a found iron rod as the northeast corner
of said 1.097 acre tract;

THENCE, S 30° 44' 21" E, 302.83 feet to an iron set as the southeast corner of said
1.097 acre tract;

THENCE, N 87° 53' 30" W, 274.81 feet to an iron rod set as the southwest corner
of said 1.097 acre tract and lying on the east side of Topperwein Road;

THENCE with the east side of Topperwein Road, N 08° 18' 30" W, 165.93 feet to
a found iron rod and the Point of Beginning and containing 1.097 acres of land
more or less.

TRACT V: Being 6.853 acres of land, more or less, situated in the Francisco
Villareal Survey No. 309, Abstract No. 776, County Block 5048, City of Live Oak,
Bexar County, Texas; being that same property conveyed to Matthew R. Hutzler
by deed recorded in Volume 2712, Page 1139, Real Property Records, Together
With a non-exclusive ingress and egress easement, being the same easement
recorded in Volume 2712, Page 1139, Real Property Records of Bexar County,
Texas; said 6.853 acre tract and ingress and egress easement being more
particularly described by metes and bounds as follows:

BEING 6.53 ACRES OF LAND, MORE OR LESS, SITUATED IN THE
FRANCISCO VILLAREAL SURVEY NO. 309, ABSTRACT NO. 776, COUNTY
BLOCK 5048, CITY OF LIVE OAK, BEXAR COUNTY, TEXAS, BEING THAT
SAME PROPERTY CONVEYED TO MATTHEW R. HUTZLER BY DEED
RECORDED IN VOLUME 2712, PAGE 1139, BEXAR COUNTY REAL
PROPERTY RECORDS, TOGETHER WITH A NONEXCLUSIVE INGRESS
AND EGRESS EASEMENT BEING THE SAME EASEMENT RECORDED IN
VOLUME 2712, PAGE 1139, SAID 6.853 ACRE TRACT AND INGRESS AND’
EGRESS EASEMENT BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS;

BEGINNING at a 1" axle found for the most southerly corner of Lot 2, Block 50,
Oak Tree Properties Subdivision, as recorded in Volume 9578, Page 75, Deed and
Plat Records of Bexar County, Texas;

THENCE N 55°04'11"E, along the common line between said Lot 2 and the herein
described tract, a distance of 509.92 feet to a 3/4" iron pin found for the most
northerly corner of the herein described tract, same being the most westerly corner
of a 4.245 acre tract as conveyed to Livingway Christian Church, Inc. by deed
recorded in Volume 14981, Page 199, Deed Records of Bexar County, Texas;

3

 
Case 1:20-cv-01194-RP Document 1-1 Filed 12/04/20 Page 4 of 7

THENCE’, $35°03'44"E, leaving said lot line, along the common line between said
4.245 acre tract and the herein described tract, a distance of 156.37 feet to a 24"
oak tree found for a corner of the herein described tract;

THENCE N74°42'56"E continuing along said common line, a distance of 11.21
feet to a'5/8" iron pin found for a corner of the herein described tract;

THENCE $58°29'51"E, continuing along said common line, a distance of 124.30
feet to an '"X" found in concrete for a corner of the herein described tract;

THENCE N39°22’02" E, continuing along said common line, a distance of 29.41
feet to a 5/8" iron pin found for a corner of the herein described tract;

THENCE 844°49'07"E, continuing along said common line, a distance of 123.34
feet to a 5/8" iron pin found for a corner of the herein described tract;

THENCE $35°30'01"E, continuing along said common line, a distance of 105.08
feet to a 5/8" iron pin with yellow cap stamped "3403" set for the most easterly
corner of the herein described tract, same being the most northerly corner of a 3.93
acre tract conveyed to Allervier LLC by deed recorded in Volume 8833, Page 878,
Deed Records of Bexar County, Texas,

THENCE $59°22'46" W, along the common line between said 3.93 acre tract and
the herein described tract, a distance of 691.42 feet to a 5/8" iron pin found for the
most southerly corner of the herein described tract, same being the most westerly
corner of said 3.93 acre tract and being the most easterly corner of a 10.039 acre
tract as conveyed to S & R Properties;

THENCE N30°28'31" W, along the common line between said 10.039 acre tract
and the herein described tract, a distance of 445.63 feet to a 1" axle found for the
most westerly corner of the herein described tract;

- THENCE N61°03°44"E, continuing along said common line, a distance of 33.97
feet to the POINT OF BEGINNING, containing 6.853 acres of land, more or less.

TOGETHER with all of Grantor's right, title and interest in and to a 0.323 acre
perpetual ingress and egress easement, being the same easement conveyed by deed
recorded in Volume 2712, page 1139, Real Property Records of Bexar County,
Texas, and being more particularly described as follows;

BEGINNING at a 5/8", Iron pin with yellow cap stamped "3403" set for the most
easterly corner of the aforementioned 6.853 acre tract;

THENCE $34°25'28" E, a distance of 197.65 feet to a point for corner of the herein
described easement;
4

 

 
Case 1:20-cv-01194-RP Document 1-1 Filed 12/04/20 Page 5 of 7

THENCE $29°23'47" E, a distance of 557.56 feet to a point for corner of the herein
described easement, said point being on the northwesterly right-of-way line of
Interstate Highway 35;

THENCE $42°27°30" W, along said northwesterly right-of-way line, a distance of
19.57 feet to a point for corner of the herein described easement;

THENCE N29°23'47” W, leaving said northwesterly right-of-way line, a distance
of 563.40 feet to a point for corner of the herein described easement;

THENCE N34°25'78" W, a distance of 197.50 feet to a point for corner of the
herein described easement, said. point being on the southerly line of. the
aforementioned 6.853 acre tract;

THENCE N59°22'46" E, along said southerly line a distance of 18.59 feet to the
POINT OF BEGINNING, containing 0.323 acre of land, more or less.

Holder of Note and Lien is the owner and holder of the Note and Lien described above.

Holder of Note and Lien acknowledges payment in full of the Note and releases the Property from
the Lien and from all liens held by Holder of Note and Lien, without regard to how they were
created or evidenced.

Holder of Note and Lien expressly waives and releases all present and future rights to establish or
enforce the Lien as security for payment of any future or other indebtedness.

Small Business es eel
on OM fecne

Prihted Name: Sheve Cid Sheve Cid

Its: Super VA Dita Lod. off CAT
STATE OF Pry Ard S

COUNTY OF Pucaskl

This instrument was acknowledged before me on fh 14, A QO } “| by
Ste Vowle _., Supuvisoiy loan Offiet i of Small — Business

Administration, in said capacity and on behalf of sdid entity.

Qtr,

ae Booty My
= 9 a? pak! Coy, A,
Er oy Aye
Notary buble State of Ry kangs BF fe Oo.
My commission expires: -@- DIR E*! No. 12367391;
ta
%
%

5

“Mog

oe woe

nee = No

 

ah

Peeeec anne

vor

4S
Ui

“Ny
Case 1:20-cv-01194-RP Document 1-1 Filed 12/04/20 Page 6 of 7

 

AFTER RECORDING RETURN TO:

SECURITY TITLE

13330 Leopard, Ste. 23
Corpus Christi, Texas 78410
GF# 164947557-TR

 

 

PREPARED IN THE LAW OFFICE OF:

NICOLAS, MORRIS, GILBREATH &
SMITH, L.L.P.

5306 Holly Rd, Ste. A

Corpus Christi, Texas 78411

 

 

IASTNW\BA & W ENTERPRISES-ROL\ROL-SBA.DOCX\ggg

 
Case 1:20-cv-01194-RP Document 1-1 Filed 12/04/20 Page 7 of 7

Doc# 20170032522

# Pages 7

02/21/2017 3:10PM
e-Filed & e-Recorded in the
Official Public Records of
BEXAR COUNTY
GERARD C. RICKHOFF
COUNTY CLERK

Fees $46.00

STATE OF TEXAS

COUNTY OF BEXAR

This is to Certify that this document

was e-FILED and e-RECORDED in the Official
Public Records of Bexar County, Texas

on this date and time stamped thereon.
02/21/2017 3:10PM

COUNTY CLERK, BEXAR COUNTY TEXAS
